NUMBER 13-14-00357-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE HERMAN LEE KINDRED


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Memorandum Opinion Per Curiam1

        Relator, Herman Lee Kindred, proceeding pro se, filed a petition for writ of

mandamus in the above cause on June 26, 2014. Through this original proceeding,

relator seeks to compel the trial court to provide relator with appointed appellate counsel

and a copy of the appellate record for relator’s pending appeal in our cause number 13-




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
13-00526-CR. Relator has previously sought this same relief by motion filed in his

pending appeal.

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). It is relator’s burden to

properly request and show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant

for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Relator has already

sought and obtained an adequate remedy for the alleged harm through his pending

appeal. Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).




                                                 PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of June, 2014.




                                             2